 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 183 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2009 
Mr. Edwards of Texas submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
 
CONCURRENT RESOLUTION 
Recognizing the contributions of Dr. Norman E. Borlaug to the United States and the world. 
 
 
Whereas, on September 12, 2009, Dr. Norman E. Borlaug, who is known as the father of the Green Revolution, passed away; 
Whereas Dr. Borlaug is one of only five people to receive the Nobel Peace Prize, a Congressional Gold Medal, and a Presidential Medal of Freedom; 
Whereas, according to the World Food Prize, Dr. Borlaug’s advances in science, namely crop improvement, have helped save one billion people; 
Whereas Dr. Borlaug’s inventive new crop varieties are being used and studied for their effectiveness in farm fields of developing and war-torn countries; 
Whereas Dr. Norman Borlaug’s leadership was critical to providing stability and preventing conflict in developing countries; 
Whereas Dr. Borlaug’s work has inspired other scientists to dedicate their lives and careers to feeding the poorest people of the world; 
Whereas in 1986, Dr. Borlaug created the World Food Prize to give recognition to the work of scientists and humanitarians who have contributed to advancing international agriculture and fighting world hunger; 
Whereas Congress recognized Dr. Borlaug’s passion to train scientists domestically and internationally by creating a fellowship program in his honor, named the Norman E. Borlaug International Agricultural Science and Technology Fellows Program; and 
Whereas the thoughts and prayers of Members of Congress are with the Borlaug family as well as with the millions of people Dr. Borlaug has impacted: Now, therefore, be it 
 
That Congress, on behalf of the American people, extends its gratitude and recognition to Dr. Norman E. Borlaug for the years of service to the United States and the world. 
 
